DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Request for Continued Examination and Amendment filed August 1, 2021.

Claims 1, 4-5, 7-8, 10, 13-14, and 16-17 are pending in the application.  Claims 1 and 10 are independent claims.

Response to Arguments
Applicant’s amendments filed August 1, 2021 distinguish the claims over the previously applied prior art.  However, new rejections are made below in view of Applicant’s amendments.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-8, 10, 13-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 10 have been amended to require that “no nanoparticles contact surfaces of opposite sidewalls of the anode layer.”  However, Figure 2 appears to show that end particles of particle layer 112 directly contacting the top edge of the sidewalls of the anode layer 115, and thus shows nanoparticles contacting surfaces of opposite sidewalls of the anode layer.  Thus the specification provides no written description for the limitation “no nanoparticles contact surfaces of opposite sidewalls of the anode layer.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, 7-8, 10, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20140008618 A1 to Lim et al. (referred to hereafter as “Lim”) in view of U.S. Published Patent Application No. 20170194596 A1 to Shen et al. (referred to hereafter as “Shen”) and further in view of U.S. Published Patent Application No. 20160308169 A1 to Fleissner et al. (referred to hereafter as “Fleissner”).

Regarding claim 1, Lim teaches a display panel {Figure 1, for example}, comprising: a substrate {10}; a thin film transistor layer {50} formed on the substrate; a light emitting device layer {280} formed on the thin film transistor layer, wherein the light emitting 
Lim teaches that “a substrate may be placed on the organic light emitting element 80 and the pixel definition as a sealing member” (paragraph [0048]).  However, Lim does not appear to disclose that the sealing member is a thin film encapsulation layer.  Shen teaches the use of a thin film encapsulation layer {Shen 21} that is made by alternatively stacking at least one organic layer and at least one inorganic layer {“package adhesive layer 21 may include an inorganic film and an organic film which are provided sequentially on the light-emitting unit 30…The thermally conductive particles may be provided in the organic film” (paragraph [0056])}.  It would have been obvious to one of ordinary skill in the art to combine the Shen encapsulation film with the Lim device in order to provide sealing to the Lim device.
Although Lim does not show any nanoparticles contacting surfaces of opposite sidewalls of the anode layer {281}, Lim does not explicitly state that no nanoparticles contact side surfaces of opposite sidewalls of the anode layer.  Fleissner Figure 2 shows providing a layer {21} of nanoparticles {5} between an anode {3} and an emitting layer {23} where no nanoparticles contact side surfaces of opposite sidewalls of the anode layer such that “the refractive index of the relevant nanoparticle layer and thus the refractive index of the entire organic layer sequence are reduced in this way…[and 

Regarding claim 4 (that depends from claim 1), Shen teaches the thin film encapsulation layer is made by alternately stacking at least one organic layer and at least one inorganic layer {“package adhesive layer 21 may include an inorganic film and an organic film which are provided sequentially on the light-emitting unit 30…The thermally conductive particles may be provided in the organic film” (paragraph [0056])}.

Regarding claim 5 (that depends from claim 1), Lim teaches the display panel further comprises a pixel definition layer {90} disposed on the thin film transistor layer {50}.

Regarding claim 7 (that depends from claim 1), although Lim does not explicitly state that the nanoparticles have different shapes, it would be expected by one of ordinary skill in the art that not every nanoparticle would be exactly the same shape and size.

Regarding claim 8 (that depends from claim 7), although Lim does not explicitly state that the nanoparticles have different sizes, it would be expected by one of ordinary skill in the art that not every nanoparticle would be exactly the same shape and size.

Regarding claim 10, Lim teaches a display device {Figure 1, for example}, comprising a display panel {Figure 1} and a cover layer {“a substrate may be placed on the organic light emitting element 80 and the pixel definition as a sealing member” (paragraph [0048])} on the display panel, wherein the display panel comprises: a substrate {10}; a thin film transistor layer {50} formed on the substrate; a light emitting device layer {82} formed on the thin film transistor layer, wherein the light emitting device layer comprises an anode layer {81} disposed on the thin film transistor layer, an emitting layer {282} disposed on the anode layer, and a cathode layer {283} disposed on the emitting layer; and a particle layer {95} formed between the anode layer {81} and the emitting layer {82}, wherein the particle layer comprises nanoparticles distributed on an upper surface of the anode layer {see the plurality of nanoparticles distributed on an upper surface of 81 in Figure 1}.
Lim teaches that “a substrate may be placed on the organic light emitting element 80 and the pixel definition as a sealing member” (paragraph [0048]).  However, Lim does not appear to disclose that the sealing member is a thin film encapsulation layer.  Shen teaches the use of a thin film encapsulation layer {Shen 21} that is made by alternatively stacking at least one organic layer and at least one inorganic layer {“package adhesive layer 21 may include an inorganic film and an organic film which are provided sequentially on the light-emitting unit 30…The thermally conductive particles may be provided in the organic film” (paragraph [0056])}.  It would have been obvious to one of ordinary skill in the art to combine the Shen encapsulation film with the Lim device in order to provide sealing to the Lim device.


Although Lim does not show any nanoparticles contacting surfaces of opposite sidewalls of the anode layer {281}, Lim does not explicitly state that no nanoparticles contact side surfaces of opposite sidewalls of the anode layer.  Fleissner Figure 2 shows providing a layer {21} of nanoparticles {5} between an anode {3} and an emitting layer {23} where no nanoparticles contact side surfaces of opposite sidewalls of the anode layer such that “the refractive index of the relevant nanoparticle layer and thus the refractive index of the entire organic layer sequence are reduced in this way…[and this] is particularly advantageous for efficient coupling-out of light from the organic layer sequence” (Fleissner paragraph [0028]).  It would have been obvious to one of ordinary skill in the art to combine the Fleissner layer 21 with the Lim device so in order to provide efficient coupling-out of light from the Lim emitting layer.

Regarding claim 13 (that depends from claim 10), Shen teaches the thin film encapsulation layer is made by alternately stacking at least one organic layer and at 

Regarding claim 14 (that depends from claim 10), Lim teaches the display panel further comprises a pixel definition layer {90} disposed on the thin film transistor layer {50}.

Regarding claim 16 (that depends from claim 10), although Lim does not explicitly state that the nanoparticles have different shapes, it would be expected by one of ordinary skill in the art that not every nanoparticle would be exactly the same shape and size.

Regarding claim 17 (that depends from claim 10), although Lim does not explicitly state that the nanoparticles have different sizes, it would be expected by one of ordinary skill in the art that not every nanoparticle would be exactly the same shape and size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826